                          UNITED STATES DISTRICT COURT
                       WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                           DOCKET NO. 3:18-cv-00464-MOC

 TERRY DAVIS,                                            )
                                                         )
                       Plaintiff,                        )
                                                         )
 Vs.                                                     )                 ORDER
                                                         )
 NANCY A. BERRYHILL, Acting Commissioner                 )
 of Social Security,                                     )
                                                         )
                      Defendant.                         )



       THIS MATTER is before the Court on Plaintiff’s Motion for Summary Judgment, (Doc.

No. 6), and Defendant’s Motion for Summary Judgment, (Doc. No. 11). Plaintiff, through counsel,

seeks judicial review of an unfavorable administrative decision on his application for disability

benefits under 42 U.S.C. § 405(g) (2018). For the reasons set forth below, Plaintiff’s Motion for

Summary Judgment is GRANTED, Defendant’s Motion for Summary Judgment is DENIED, and

this matter is REVERSED and REMANDED for a decision consistent with this order.

                              FINDINGS AND CONCLUSIONS

I.     Administrative History

       On March 21, 2017, Plaintiff first filed an application for Social Security disability

insurance benefits. (Tr. 58). Plaintiff’s claim was denied initially and on reconsideration. (Tr.

58–69, 152–155). Plaintiff then requested and was granted a hearing before an Administrative

Law Judge (“ALJ”). (Tr. 158–165). After a hearing, the ALJ denied Plaintiff’s claim on May 3,

2018. (Tr. 58–69). Plaintiff then requested review from the Appeals Council. (Tr. 1–7). The

Appeals Council denied review, making the ALJ’s May 3, 2018, decision the final decision of the

                                               1
Commissioner of Social Security (“Commissioner”). (Id.). After the denial by the Appeals

Council, Plaintiff timely filed this action.

II.     Standard of Review

        This Court’s review of the Commissioner’s determination is limited to evaluating whether

the findings are supported by substantial evidence and whether the correct law was applied.

Mascio v. Colvin, 780 F.3d 632, 634 (4th Cir. 2015). “Substantial evidence is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Johnson v.

Barnhart, 434 F.3d 650, 653 (4th Cir. 2005) (internal quotation marks omitted). A reviewing court

does not reweigh evidence or make credibility determinations in evaluating whether a decision is

supported by substantial evidence. “Where conflicting evidence allows reasonable minds to differ

as to whether a claimant is disabled,” this Court will defer to the Commissioner’s decision. Id.

(internal quotation marks omitted). The only issues on review are whether the Commissioner

applied the correct legal standards and whether the Commissioner’s decision is supported by

substantial evidence. Richardson v. Perales, 402 U.S. 389, 390 (1971); Hays v. Sullivan, 907 F.2d

1453, 1456 (4th Cir. 1990).

III.    Substantial Evidence

        A.      Introduction

        The issue is not whether a court might have reached a different conclusion had it been

presented with the same testimony and evidentiary materials, but whether the ALJ’s decision is

supported by substantial evidence. The Court finds that it is not.

        B.      Sequential Evaluation




                                                 2
       A five-step process, known as “sequential” review, is used by the Commissioner in

determining whether a Social Security claimant is disabled. The Commissioner evaluates a

disability claim under Title II pursuant to the following five-step analysis:

        a.     An individual who is working and engaging in substantial gainful activity will not
               be found to be “disabled” regardless of medical findings;

       b.      An individual who does not have a “severe impairment” will not be found to be
               disabled;

       c.      If an individual is not working and is suffering from a severe impairment that meets
               the durational requirement and that “meets or equals a listed impairment in
               Appendix 1” of Subpart P of Regulations No. 4, a finding of “disabled” will be
               made without consideration of vocational factors;

       d.      If, upon determining residual functional capacity, the Commissioner finds that an
               individual is capable of performing work he or she has done in the past, a finding
               of “not disabled” must be made;

       e.      If an individual’s residual functional capacity precludes the performance of past
               work, other factors including age, education, and past work experience, must be
               considered to determine if other work can be performed.

20 C.F.R. § 404.1520(b)–(f). Here, the Commissioner determined Plaintiff’s claim at the fifth step

of the sequential evaluation process, finding that Plaintiff was not disabled. (Tr. 68–69).

       C.      The Administrative Decision

       The issue before the ALJ was whether Plaintiff was disabled between the alleged onset

date of July 6, 2016, and the date of decision. To determine whether Plaintiff qualified as disabled,

the ALJ implemented the standard five-part evaluation process. At step one, the ALJ found that

Plaintiff had not engaged in substantial gainful activity since his alleged onset date. (Tr. 61). At

step two, the ALJ found that Plaintiff had the severe impairments of degenerative disc disease of

the cervical spine, hypertension, status post-anterior cervical discectomy and fusion (ACDF), post-

traumatic stress disorder (PTSD), and depression. (Id.). At step three, the ALJ found that Plaintiff



                                                  3
did not have an impairment or combination of impairments that met or medically equaled an

impairment listed in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Id.).

       The ALJ then found that Plaintiff had the residual functional capacity (“RFC”) to perform

light work with additional limitations. (Id. at 63). Plaintiff could only occasionally lift things less

than five pounds overhead, and occasionally stoop and crouch, but not kneel or crawl. (Id.). He

could occasionally climb ramps and stairs, but not ladders, ropes, or scaffolds. (Id.). He could

frequently handle, finger, reach, and feel bilaterally, but could not constantly turn his head or neck.

(Id.). He should avoid the excessive heat or cold. (Id.). Plaintiff could walk with a cane and carry

up to 20 pounds in a free hand. (Id.). Plaintiff was further limited to using a computer for no more

than 30 minutes at a time before taking a five-minute break and to performing simple, routine, and

repetitive tasks for two hours at a time. (Id.). Plaintiff could not have constant changes in routine,

complex decision-making, or crisis situations.        (Id.).   He could, however, have occasional

interaction with the public, supervisors, and coworkers. (Id.).

       At step four, the ALJ found Plaintiff was unable to perform his past relevant work as a mail

carrier, concrete-mixing truck driver, security guard, or office manager. (Id. at 67). At step five,

however, the ALJ found Plaintiff was capable of performing jobs existing in significant numbers

in the national economy, including photo machine operator, router, and non-postal mail clerk. (Id.

at 68). Based on this finding, the ALJ determined that Plaintiff was not disabled from July 6, 2016,

through May 3, 2018, the date of decision. (Id. at 69).

       D.      Discussion

       1.      Plaintiff’s Assignments of Error

       Plaintiff makes two assignments of error in this case. First, Plaintiff argues that the ALJ

failed to properly consider the disability determination made by the U.S. Department of Veterans


                                                  4
Affairs (the “VA”). Second, Plaintiff contends that the ALJ did not sufficiently explain his RFC

finding. As the ALJ did not properly consider the VA’s disability determination, the case is

remanded on that error and the Court will not reach the second issue.

       2.      Consideration of VA Disability Determination

       Plaintiff first argues that the ALJ erred by failing to properly consider the VA disability

determination in violation of the standard set in Bird v. Commissioner of Social Security

Administration, 699 F.3d 337 (4th Cir. 2012). (Pl. Br. 9). Defendant responds first by arguing

that Bird does not apply, and second, that even if Bird does apply, the ALJ did not violate its

standard. (Def. Br. 4).

       In Bird, the Fourth Circuit held that an ALJ must assign “substantial weight” to a VA

disability determination unless the record “clearly demonstrates” that lesser weight is appropriate

and the ALJ explains why the VA decision was not given substantial weight. 699 F.3d at 343.

While Plaintiff argues that the ALJ violated this principle, Defendant argues the principle does not

apply because this case is distinguishable from Bird. (Pl. Br. 11; Def. Br. 4). In Bird, the Fourth

Circuit ruled based on evidence that included the full VA disability rating decision. 699 F.3d at

339. Defendant argues that, here, the record contains only the numerical VA rating, not the VA

rating decision. (Def. Br. 4). Based on this distinction, Defendant argues that Bird does not apply.

(Id.). In support, Defendant cites two cases where the court held numerical disability ratings

without the supporting rating decisions insufficient to warrant the application of Bird. See Rodgers

v. Colvin, No. 5:13-CV-345-D, 2015 WL 636061, at *8 (E.D.N.C. Feb. 13, 2015); Tremble v.

Colvin, No. 2:15-CV-1-D, 2016 WL 484214, at *9 (E.D.N.C. Jan. 20, 2016). In Rodgers, the court

held that Bird did not apply as the record did not include the VA disability rating decision.

Rodgers, 2015 WL 636061, at *8. While the VA disability rating percentage did enter into trial


                                                 5
through Plaintiff’s testimony and through reference in other medical documents, the court held

that there was a significant difference between a VA’s numerical disability rating and a rating

decision complete with supporting evidence. Id. Based on this difference, the court held that a

numerical disability score alone was insufficient to warrant the application of Bird. Id. Defendant

here attempts to make the same claim. (Def. Br. 4).

        Like Rodgers, in Tremble, the court found that Plaintiff’s testimony VA’s numerical

disability rating, without a supporting VA rating decision report or underlying medical records,

would not trigger the application of Bird. Tremble, 2016 WL 484214, at *9. To support this

distinction, the court reasoned that a numerical score alone lacked the rationale contained in a full

VA disability rating report. Id. (“While various treatment records from the VA are contained in

the SSA’s Administrative Record, which make passing reference to Tremble’s numerical disability

rating, they do not contain the VA's decision explaining the rationale behind her award of

benefits.”).

        In contrast to both Rodgers and Tremble, the record here does contain the VA disability

rating decision. (Tr. 2951–55). In this decision, the VA assigns specific percentages of disability

to each of Plaintiff’s conditions. (Id.). Below each of these percentages, the VA lists the rationale

supporting each determination. (Id.). Here, as the record contains the full rating decision with the

VA’s supporting rationale, neither Rodgers nor Tremble provide a sufficient basis to avoid the

application of Bird, which holds that an ALJ must either assign substantial weight to a VA

disability determination or provide sufficient reason why the record “clearly demonstrates” that

substantial weight should not be applied. Bird, 699 F.3d at 343. To “clearly demonstrate,” an ALJ

must provide “persuasive, specific, and valid” reasons supporting his determination. Woods v.

Berryhill, 888 F.3d 686, 692–93 (4th Cir. 2018).


                                                 6
       Here, the ALJ assigned “little weight” to the VA’s disability rating of 100%. (Tr. 66).

Explaining this determination, the ALJ noted that the VA and the Social Security Administration

have “fundamentally different” processes for determining disability. (Id.). The ALJ noted that

that the VA does not make a “function-by-function assessment of a individual’s capabilities,” or

determine whether an individual is capable of performing either relevant past work or work that

exists in significant numbers in the national economy. (Id.). Based on these differences, the ALJ

held the VA disability determination was of “little probative value in these proceedings.” (Id. at

67). Finally, the ALJ stated that since the Social Security Administration makes determinations

of disability according to Social Security law, “a determination of disability by another agency is

not binding.” (Id.).

       The ALJ’s ruling that the VA disability rating was of “little probative value” conflicts with

both the Fourth Circuit's holding and reasoning in Bird. 699 F.3d at 343 (“[T]he VA and Social

Security programs serve the same governmental purpose of providing benefits to persons unable

to work because of a serious disability . . . [b]oth programs evaluate a claimant’s ability to perform

full-time work in the national economy on a sustained and continuing basis; both focus on

analyzing a claimant's functional limitations; and both require claimants to present extensive

medical documentation in support of their claims.”) (quoting McCartey v. Massanari, 298 F.3d

1072, 1076 (9th Cir. 2002)). As the ALJ’s reasons here for not assigning substantial weight to the

VA disability determination could be applied to every case involving a VA disability

determination, the ALJ cannot invoke these reasons without directly contradicting both the

rationale and the holding of Bird.

       Defendant argues, alternatively, that even if Bird does apply, the ALJ provided sufficient

reasons to “clearly demonstrate” why he assigned “little weight” to the VA rating decision. (Def.


                                                  7
Br. 5). The ALJ’s written decision does not support this argument. (Tr. 58–69). In the written

decision, the ALJ only discussed the VA rating determination explicitly using the broad language

discussed above.     (Tr. 66–67) (“[T]he processes used by the VA and the Social Security

Administration are fundamentally different.”).       Beyond that, the ALJ provides no further

explanation as to why he assigned little weight to the VA decision. (Tr. 58–69).

       While Defendant argues that the ALJ’s analysis of the underlying medical record and

decision to dismiss the VA rating decision are supported by substantial evidence, this would only

be true had the ALJ explicitly made such a connection. See McDonald v. Colvin, No. 3:15-cv-

00598-MOC, 2016 WL 4084040, at *7 (W.D.N.C. July 29, 2016) (finding Bird satisfied where

the ALJ “noted that while he ‘fully considered’ the VA disability rating, he gave it little weight

because it was inconsistent with the evidence of the record”). Because the ALJ did not explain

why he assigned little weight to the VA rating decision, however, Defendant may not now offer

them as valid post hoc rationalizations. See Burlington Truck Lines, Inc. v. United States, 371

U.S. 156, 168–69 (1962) (citing SEC v. Chenery Corp., 332 U.S. 194, 196 (1947) and stating that

“[c]ourts may not accept appellant counsel’s post hoc rationalizations for agency action; Chenery

requires that an agency’s discretionary order be upheld, if at all, on the same basis articulated in

the order by the agency itself.”).

       Here, the ALJ did not expressly connect his discussion of underlying medical evidence

with his decision to give “little weight” to the VA opinion. Without this express connection,

discussion elsewhere in the opinion does not rise to the level of “persuasive, specific, and valid”

explanation required to clearly demonstrate why less weight should be afforded. See Woods, 888

F.3d at 692–93. The ALJ did not “clearly demonstrate” why he assigned little weight to the VA

rating decision, violating the standard set in Bird. As such, remand is warranted.


                                                 8
                                         ORDER

       IT IS, THEREFORE, ORDERED that for the reasons set forth below, Plaintiff’s Motion

for Summary Judgment is GRANTED, Defendant’s Motion for Summary Judgment is DENIED,

and this matter is REVERSED and REMANDED for a decision consistent with this Order.


 Signed: September 16, 2019




                                            9
